Citation Nr: 9921282
Decision Date: 07/30/99	Archive Date: 09/09/99

DOCKET NO. 95-25 508               DATE JUL 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for cancer of the larynx,
secondary to asbestos exposure.

2. Entitlement to serviced connection for asbestosis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Jonathan E. Taylor, Associate Counsel 

INTRODUCTION

The appellant served on active duty from February 1961 to December
1961.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from an August 1994 rating decision of the St.
Petersburg, Florida, Department of Veterans Affairs (VA) Regional
Office (RO).

The appellant appeared at a hearing held at the RO on March 27,
1995. A transcript of that hearing has been associated with the
record on appeal.

This case was before the Board previously in November 1996, in July
1997, and in February 1998. Each time the case was remanded for
additional development of the appellant's claim of entitlement to
service connection for laryngeal cancer, secondary to asbestos
exposure. The requested development has been completed.

The appellant's claim of entitlement to service connection for
asbestosis shall be discussed in the REMAND portion of the
decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's claim of entitlement to service connection for
laryngeal cancer has been obtained by the agency of original
jurisdiction.

2. The appellant does not have and has not had laryngeal cancer.

- 2 -

3. Laryngeal cancer was not incurred in or aggravated by service.

CONCLUSION OF LAW

The appellant is not entitled to service connection for laryngeal
cancer. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.102, 3.303, 3.304
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record also discloses that the veteran's complete
service medical records may have been destroyed in a fire and are
not available, through no fault of the appellant. 1

On March 30,1988, James Oenbrink, M.D., performed on the appellant
a tracheotomy, a direct laryngoscopy, and biopsy with laser removal
of part of the mass of the larynx. Dr. Oenbrink diagnosed chondroma
of the larynx.

On March 30, 1988, Terrence Steiner, M.D., a pathologist, examined
biopsies of the appellant's laryngeal lesion. Dr. Steiner diagnosed
benign hyaline cartilage and squamous mucosa. Dr. Steiner commented
that the findings were consistent with a benign chondroma of
laryngeal origin.

On an April 1, 1988 radiology report, Scott Ramey, M.D., indicated
that he had conducted a computed tomography [CT] scan of the
appellant's larynx. Dr. Ramey noted a large mixed density calcified
predominantly subglottic mass with distortion of the left true
vocal cord and left aryepiglottic fold, which appeared extrinsic
rather
----------------------------------------------------------------
1 The United States Court of Veterans Appeals has held that in a
case such as this, the Board has a heightened duty to explain its
findings and conclusions and to consider the benefit of the doubt
rule. OHare v. Derwinski, 1 Vet. App. 365, 367 (1991).

- 3 - 

than through direct extension. He noted that the mass obstructed
almost completely the airway. He stated that primary differentials
were between enchondroma and chondrosarcoma but that he favored
enchondroma because there were no other signs of malignancy.

On April 21, 1988, A. Mancuso, M.D., reviewed the prior CT scan. He
stated that the scan showed a lesion, which was almost certainly an
enchondroma vs. low- grade chondrosarcoma involving the left
hemilarynx. He stated that the morphology of the lesion was almost
certainly indicative of a chondroid lesion and that a low-grade
chondrosarcoma could not be excluded. He stated that the findings
were most compatible with chondroid lesion involving the left
hemilarynx. He added that the mass appeared to take origin in about
the cricoarytenoid joint and clearly involved most of the left side
of the cricoid cartilage.

In an April 21, 1988 letter, James T. Parsons, M.D., noted that the
appellant had undergone a tracheotomy and a biopsy of the larynx in
March 1988. Dr. Parsons noted that a CT scan had been reviewed by
a Dr. Mancuso. A mass revealed on the CT scan was consistent in
appearance with enchondroma or well-differentiated chondrosarcoma.

In an April 26, 1988 letter, Nicholas Cassisi, M.D., D.D.S., noted
that the appellant had undergone a tracheostomy, on March 30, 1988,
and that a biopsy had been obtained at that time. He added that a
CT scan had revealed a left aryepiglottic [AE] fold that was pushed
over the glottic area. Dr. Cassisi added that the appellant had a
calcified endotracheal lesion that crossed midline. Dr. Cassisi
stated that this was a very extensive lesion with its center at the
cricoarytenoid joint. He added that there was an anterior soft
tissue component to the lesion that was intralaryngeal. He said
that this was without calcification and was somewhat concerning for
a low- grade chondrosarcoma. He added that examination of the March
30, 1988 biopsy specimen by Kenneth Pierson, M.D., a pathologist,
had revealed respiratory epithelium with cartilage. Dr. Cassisi
noted that it was not possible to differentiate between an
endochondroma versus a low-grade chondrosarcoma. Dr. Cassisi
stated, "Our impression of [the appellant] is that he has
endochondroma of the

- 4 -

larynx with significant airway obstruction. We cannot rule out a
low-grade chondrosarcoma."

On April 29, 1988, Dr. Oenbrink performed on the appellant a total
laryngectomy. Dr. Oenbrink diagnosed chondroma of the larynx with
airway obstruction.

On a May 2, 1988 pathology report, Stephen McClellan, M.D., a
pathologist, indicated that he had examined the appellant's larynx.
He stated that slides showed a chondroid neoplasm with multifocal
osseous metaplasia. He noted that the degree of cytoatypia was
minimal. Dr. McClellan opined that the lesion was best classified
as a benign chondroma. He added that the distinction between such
lesions and low-grade chondrosarcomas on histologic grounds alone
was difficult and inexact. He stated that the diagnosis should be
correlated with the clinical history.

In September 1989 the appellant was examined by Azzam Adhal, M.D.
The appellant reported to Dr. Adhal that he had been in good health
until April 1988 when he was diagnosed with cancer of the larynx
and underwent a laryngectomy.

On April 14, 1992, Dr. Oenbrink examined the appellant for
complaints of breathing problems. He noted that the appellant had
undergone a laryngectomy approximately three and one-half years
previously for apparent chondrosarcoma.

On April 15, 1992, Dr. Oenbrink performed on the appellant a
bronchoscopy and biopsy and laser removal of lesion in the trachea
stoma. Dr. Oenbrink noted a history of a laryngectomy three years
previously for sarcoma of the larynx. The appellant was diagnosed
with squamous papilloma of the trachea. Dr. Oenbrink noted a
secondary diagnosis of status post-operative laryngectomy for
chondrosarcoma of larynx.

VA medical records reflect that the appellant has been treated as
a VA patient from May 1992 to January 1998.

5 - 

On May 1, 1992, the appellant was treated as a VA outpatient. The
examiner noted a history of a tracheostomy, on April 29, 1998, for
tumor removal and cancer.

On May 19, 1992, the appellant was treated as a VA outpatient. The
examiner noted a history of carcinoma of the larynx.

In April 1993 the appellant was treated as a VA outpatient. The
examiner noted a history of tracheostomy secondary to questionable
carcinoma [Ca (?)].

In January 1994 the appellant was treated as a VA outpatient. The
examiner noted a history of status post [S/P] laryngectomy in 1988
for probable laryngeal cancer.

In February 1994 the appellant was treated as a VA outpatient. The
examiner noted a history of status post total laryngectomy in 1988
for probable laryngeal cancer.

In April 1994 the appellant was treated as a VA outpatient. The
examiner noted a history of status post total laryngectomy in 1988
for probable laryngeal cancer.

In an August 11, 1994 letter, Gaeton Lorino, M.D., stated that he
had examined the appellant. Dr. Lorino noted that the appellant had
undergone a laryngectomy for carcinoma of the larynx in 1988. The
appellant told Dr. Lorino that he had been exposed to asbestos in
the early 1970s, when he had been employed at Cove Contractors.

Following his examination of the appellant, Dr. Lorino stated that
the appellant had been diagnosed previously with laryngeal
carcinoma and that the appellant's exposure to asbestos "was, in
part, responsible for him developing this neoplasm."

In December 1994 the appellant was treated as a VA outpatient. The
examiner noted a history of laryngeal cancer, status post total
laryngectomy.

6 - 

In December 1994 the appellant was hospitalized for left lower lobe
pneumonia. The VA examiner noted a history of laryngeal carcinoma,
status post laryngectomy in 1988.

In March 1995 the appellant was treated as a VA outpatient. The
examiner noted a history of laryngeal cancer, status post
laryngectomy in 1988.

In June 1995 the appellant was treated as a VA outpatient. The
examiner noted a history of status post laryngectomy for carcinoma
in 1988.

At the March 1996 hearing, the appellant stated that he had been
exposed to asbestos in 1961 at Vandenberg Air Force Base. He
explained that his duties included repairing buildings, removing
insulation, and removing the siding from buildings. He added that
he had been exposed also to DDT and other chemicals, which were
used for pest control on the grounds of the base.

He stated that in 1994, Dr. Lorino had informed him that asbestos
exposure had caused his laryngeal carcinoma.

At a September 1998 VA examination, the examiner noted that he had
reviewed thoroughly the appellant's claims folder and medical
records from the VA clinic in Pensacola, Florida. The examiner
noted that in March 1988 the appellant developed obstructive
symptoms of his larynx and was found to have a tumor, which was
obstructing the airway. A biopsy of the tumor showed what was
thought to be a "chondroma" of the larynx. On consultation with Dr.
Cassisi in April 1988, a pathologist reviewed the March 1988 biopsy
and concluded that it was impossible to differentiate an
endochondroma from a low-grade chondrosarcoma. A total laryngectomy
was performed by Dr. Oenbrink. The pathology report from that
surgery indicated that the pathologist thought the lesion was "best
classified" as a benign chondroma but that the distinction between
such lesions and low-grade chondrosarcoma on histologic grounds
alone were difficult and inexact.

7 -

The examiner opined that the appellant did not have laryngeal
cancer. The examiner explained that the pathologist had concluded
that the appellant had a benign chondroma of the vocal cord. The
examiner added that the surgery had occurred slightly more than ten
years previously and that there had been no recurrence and no
evidence of any spread of the tumor. The examiner opined further
that there was no relationship between asbestos exposure and the
appearance of a benign chondroma of the larynx.

The appellant objected to the accuracy and veracity of the report
of his September 1998 VA examination. An examination was conducted
in December 1998. The examiner noted that he had reviewed the
report of the September 1998 VA examination and determined that it
was correct.

The examiner opined that the appellant had emphysema in his lungs,
which was "not related to his tracheostomy or to his chondroma or
chondrosarcoma; [whichever], it may be." The examiner added that
because of his advanced pulmonary disease, function was diminished
markedly. The examiner opined further that the appellant had
advanced chronic emphysema or chronic obstructive pulmonary
disease. The examiner added, "Whether it is from silicosis, we have
no tissue demonstration that the history is consistent with
silicosis exposure." With regard to the issue of whether the
appellant's chondroma came from exposure to silicosis, the examiner
stated that that was a "very difficult question because of the
trapping of silica in the lungs would be a difficult and there is
no significant literature on whether silicosis can cause cancer in
the airways." The examiner concluded, This remains a point that
could not be evaluated."

Service connection means that the facts , shown by evidence,
establish that a particular injury or disease resulting in
disability was incurred coincident with active military service or,
if pre-,existing such service, was aggravated during service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303(a) (1998).

A person seeking benefits under a program administered by the
Secretary must submit a claim that is well grounded. 38 U.S.C.A.
5107(a) (West 1991). A claim

8 -

for direct service connection requires three elements to be well
grounded. First, there must be competent (medical) evidence of a
current disability. Second, there must be competent (lay or
medical) evidence of incurrence or aggravation of disease or injury
during active service. Third, there must be competent (medical)
evidence of a nexus between the inservice disease or injury and the
current disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995),
a d 78 F.3d 604 (Fed. Cir. 1996) (table).

The appellant has presented credible evidence of exposure to
asbestos during service. He has presented medical evidence
containing a diagnosis of laryngeal cancer, which was based on the
history of exposure to asbestos. Assuming the credibility of this
evidence, the claim must be said to be plausible, and therefore
well grounded.

Accordingly, VA has a duty to assist in the development of facts
relating to the claim. 38 U.S.C.A. 5107(a) (West 1991). In this
case, medical records have been obtained and examinations provided.
There is no indication of additional relevant evidence that would
be needed to evaluate the claim fairly.

There is no statute specifically dealing with asbestos and service-
connection for asbestos-related diseases, nor has the Secretary
promulgated any specific regulations. However, in 1988, VA issued
a circular on asbestos-related diseases, which provided guidelines
for considering asbestos compensation claims. See Department of
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8,
Asbestos-Related Diseases (May 11, 1988). The information and
instructions contained in the DVB Circular have since been included
in VA Adjudication Procedure Manual, M1-1, part VI, para. 7.21
(October 3, 1997) (hereinafter M21-1).

VA must analyze the appellant's claim of entitlement to service
connection for laryngeal cancer under these administrative
protocols using the following criteria. Ennis v. Brown, 4 Vet. App.
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). The
latency period for asbestos-related diseases varies from 10 to 45
or

9 - 

more years between first exposure and development of disease.
M21-1, Part VI, 7.21(b)(2), p. 7-IV-4 (October 3, 1997). An
asbestos-related disease can develop from brief exposure to
asbestos. Id. Some of the major occupations involving asbestos
exposure include insulation work, demolition of old buildings,
carpentry and construction, manufacture and installation of roofing
and flooring materials, asbestos cement sheet and pipe products,
and military equipment. M21-1, Part VI, 7.21(b)(1), p. 7-IV-4
(October 3, 1997).

With asbestos-related claims, it must be determined whether the
claim-development procedures applicable to such claims have been
followed. Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while
holding that the veteran's claim had been properly developed and
adjudicated, the court indicated that the Board should have
specifically referenced the DVB Circular and discussed the RO's
compliance with the Circular's claim-development procedures). With
these claims, the RO must determine whether or not military records
demonstrate evidence of asbestos exposure during service, develop
whether or not there was pre-service and/or post- service
occupational or other asbestos exposure, and determine whether
there is a relationship between asbestos exposure and the claimed
disease, keeping in mind the latency and exposure information
discussed above. M21-1, Part VI, 7.21(d)(1), p. 7-IV-4 (October 3,
1997). In this case, the record shows that the RO complied with
these procedures.

VA has satisfied its duty to assist.

The appellant's contentions regarding exposure to asbestos during
service are plausible. See McGinty v. Brown, 4 Vet. App. 428 (1993)
(The court held that the veteran's testimony as to the cause of his
disease was not competent evidence of causation because the
determination of the ca use of a disease is a medical matter but
that the veteran was competent to testify as to the facts of his
asbestos exposure, i.e., wearing asbestos gloves while performing
his duties as a "hot caseman" in the Navy.).

10- 

As to the remainder of the elements of the appellant's claim, the
record includes some medical evidence supporting a diagnosis of
laryngeal cancer. It also includes medical evidence that is not
favorable to his claim. Therefore, the evidence must be assessed,
including an analysis of the credibility and probative value of the
evidence, accounting for evidence which it finds to be persuasive
or unpersuasive, and providing reasons for rejecting any evidence
favorable to the appellant. See Masors v. Derwinski, 2 Vet. App.
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert
v. Derwinski, 1 Vet. App. 49 (1990). Moreover, the Board may not
base a decision on its own unsubstantiated medical conclusions,
but, rather, may reach a medical conclusion only on the basis of
independent medical evidence in the record or adequate quotation
from recognized medical treatises. See Colvin v. Derwinski, 1 Vet.
App. 171 (1991).

Evidence in support of the appellant's claim consists of the
September 1989 examination report by Dr. Adhal, April 1992 records
from Dr. Oenbrink, VA medical records noting a history of carcinoma
of the larynx, the August 1994 letter from Dr. Lorino, and the
appellant's testimony that Dr. Lorino had informed him that he had
had laryngeal carcinoma due to asbestos exposure. Evidence not
favorable to his claim includes the March 1988 pathology report
from Dr. Steiner, the April 1988 radiology report from Dr. Ramey,
the April 26, 1988 letter from Dr. Cassisi, and the May 1988
pathology report from Dr. McClellan, and the September 1998 VA
examination report. The preponderance of the evidence is against
the claim for service connection for laryngeal cancer because the
medical evidence unfavorable to his claim is more persuasive and of
greater weight than the favorable medical evidence.

The evidence in favor of the appellant's claim is of little weight.
Much of the evidence including Dr. Adhal's letter, Dr. Lorino's
letter, and the VA medical records merely note a medical history
reported by the appellant of laryngeal cancer. Mere transcription
of lay history is not "competent medical evidence." LeShore v.
Brown, 8 Vet. App. 406 (1995).

The appellant's testimony regarding Dr. Lorino's statement to him
is also accorded little weight. Although the original statement was
made by a doctor, the present statement is the appellant's
assertion and, as such, is insufficient to constitute medical
evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("[T]he
connection between what a physician said and a layman's account of
what he purportedly said, filtered as it was through a layman's
sensibilities is simply too attenuated and inherently unreliable to
constitute 'medical' evidence.").

Because Dr. Oenbrink performed the laryngectomy on the appellant in
1988, his notations in April 1992 of the appellant's medical
history of laryngectomy for "sarcoma of the larynx" and
"chondrosarcoma" cannot be dismissed as mere transcription of
medical history. Further, much of the evidence against the
appellant's claim, such as the letter from Dr. Cassisi, is
equivocal and leaves open the possibility that the appellant had
laryngeal carcinoma. However, the most persuasive evidence is the
May 1988 pathology report by Dr. McClellan. Dr. McClellan examined
the appellant's larynx and tissue slides therefrom and concluded
that the lesion on the appellant's larynx was best classified as
benign chondroma. This conclusion is buttressed by the VA examiner
who examined the appellant and his available medical records in
September 1998 2. The examiner noted that ten year had elapsed
since the appellant's laryngectomy and that there had been no
recurrence of the lesion and no evidence of any spread of the
tumor.

The evidence against the appellant's claim is more probative and of
greater weight and, based on this evidence, it is found as fact
that the appellant does not have and has not had laryngeal cancer.

Because the appellant did not have laryngeal cancer, consideration
of presumptive service connection for chronic diseases under 3 8
C.F.R. 3.309 is not necessary.
-------------------------------------------------------------------
2 Although the appellant objected to the veracity of the report
regarding his physical examination, that aspect of the examination
is of little significance to the appellant's claim regarding
laryngeal cancer. It is apparent that the examiner did conduct an
unusually thorough and careful review of the appellant's claims
folder. 

- 12 -

Further, no medical evidence relates the appellant's benign
chondroma to exposure to asbestos.

Accordingly, for the reasons and bases given above, the
preponderance of the evidence is against the claim for service
connection for laryngeal cancer, and the appellant is not entitled
to the application of the benefit of the doubt. See 38 U.S.C.A.
5107(b) (West 1991).

ORDER

Entitlement to service connection for laryngeal cancer is denied.

REMAND

By rating decision in March 1999, the RO denied service connection
for asbestosis. In April 1999 the appellant submitted a notice of
disagreement (NOD) with this. It does not appear, however, that the
RO issued, perhaps because of time constraints associated with
returning the appellant's claim of service connection for laryngeal
cancer to the Board, a statement of the case (SOC) with respect to
this issue. A procedural defect was created which requires a remand
under 38 C.F.R. 19.9 (1998). See Godfrey v. Brown, 7 Vet. App. 398,
408-410 (1995).

Pursuant to the provisions of 38 C.F.R. 19.9, "[I]f further
evidence or clarification of the evidence or correction of a
procedural defect is essential for a proper appellate decision, the
Board is required to remand the case to the agency of original
jurisdiction for the necessary action. Accordingly, if a claim has
been placed in appellate status by the filing of an NOD, the Board
must remand the claim to the RO for preparation of an SOC as to
that claim. Godfrey, 7 Vet. App. 398; see also Archbold v. Brown,
9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. 7105(a),
(d)(1), and (d)(3), an NOD initiates appellate review in the VA
administrative adjudication process; and the request for appellate
review is

- 13 - 

completed by the claimant's filing of a substantive appeal (VA Form
1-9 appeal) after an SOC is issued by VA); VA O.G.C. Prec. Op. No.
16-92 (July 24,1992). Under such circumstances, however, the appeal
will return to the Board following the issuance of the SOC only if
it is perfected by the filing of a timely substantive appeal. See
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet.
App. 124. Accordingly, this case is REMANDED for the following:

1. The RO should contact the Compensation and Pension Service
Regulations Staff, see M21-1, Part VI, 7.21(d)(1), p. 7-IV-4
(October 3, 1997), for assistance in obtaining information
concerning the duties and functions of an apprentice construction
helper at Vandenberg Air Force Base in 1961. Of particular interest
is any contact with or exposure to asbestos in the performance of
those duties. To assist the Compensation and Pension Service
Regulations Staff, the RO should provide a summary of the
appellant's testimony and statements regarding his alleged exposure
to asbestos, the appellant's station and duty assignments, as well
as any other information deemed appropriate by the RO or requested
by the Compensation and Pension Service Regulations Staff. All
suggested avenues of development should be pursued. Any information
received should be associated with the appellant's claims folder.

2. After all the above development has been fully accomplished, the
appellant and his representative should be issued a statement of
the case regarding the claim of entitlement to service connection
for asbestosis. The appellant should be apprised of his right to
submit a substantive appeal and to have his claims reviewed by the
Board. The appeal of these claims will

14 -

be returned to the Board following the issuance of a statement of
the case only if it is perfected by the filing of a timely
substantive appeal.

No action is required of the appellant until he receives further
notice.

By this REMAND, the Board intimates no opinion, either legal or
factual, as to the ultimate determination warranted in this case.
The purpose of this REMAND is to further develop the record and to
afford the appellant due process of law.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See. The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACK W. BLASINGAME

Member, Board of Veterans' Appeals

15 -

